IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                       :         NO. 496
                                             :
ORDER AMENDING PUBLIC ACCESS                 :         JUDICIAL ADMINISTRATION
POLICY OF THE UNIFIED JUDICIAL               :
SYSTEM OF PENNSYLVANIA: CASE                 :         DOCKET
RECORDS OF THE APPELLATE AND                 :
TRIAL COURTS                                 :


                                          ORDER

PER CURIAM

        AND NOW, this 28th day of March, 2018, upon the recommendation of the
Administrative Office of Pennsylvania Courts to amend the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts
to include all minor courts within the scope of the Policy and achieve one statewide policy
for case records in every court:

         IT IS ORDERED that:

         1) The Policy is amended to read as attached hereto.

         2) The name of the Policy is amended as follows Case Records Public Access
            Policy of the Unified Judicial System of Pennsylvania.

         3) The Administrative Office of Pennsylvania Courts shall publish the amended
            Policy and accompanying Explanatory Report on the Unified Judicial System’s
            website.

         4) Every court and custodian’s office, as defined by the Policy, shall continuously
            make available for public inspection a copy of the amended Policy in
            appropriate physical locations as well as on their website.

         5) The Public Access Policy of the Unified Judicial System of Pennsylvania:
            Official Case Records of the Magisterial District Courts is hereby rescinded as
            of July 1, 2018.

         6) Whereas prior distribution and publication of this rule would otherwise be
            required, it has been determined that immediate promulgation is required in the
            interest of justice and efficient administration. Pa.R.J.A. No. 103(a)(3).
       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective July 1, 2018.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.




                                                   -2-